                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILBERTO MELENDEZ,          :
    Plaintiff,              :
                            :
        v.                  :                         Case No. 5:21-cv-0683-JDW
                            :
DETECTIVE ROBERT WHITEFORD, :
et al.,                     :
        Defendants.         :

                                             ORDER

       AND NOW, this 7th day of May, 2021, upon consideration of Plaintiff Wilberto

Melendez’s Motion to Proceed In Forma Pauperis (ECF No. 11), his Prisoner Trust Fund Account

Statement (ECF No. 10), and his pro se Complaint and Exhibit (ECF No. 2 and 2-1), it is

ORDERED as follows:

       1.      The Motion to Proceed In Forma Pauperis (ECF No. 11) is GRANTED pursuant

to 28 U.S.C. § 1915;

       2.      Wilberto Melendez, #94-1275, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Lancaster County Prison or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Mr. Melendez’s inmate account; or (b)

the average monthly balance in Mr. Melendez’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court with

a reference to the docket number for this case. In each succeeding month when the amount in Mr.

Melendez’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income
credited to Mr. Melendez’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case;

       3.      The Clerk of Court is directed to send a copy of this Order to the Warden of

Lancaster County Prison;

       4.      The Complaint is deemed filed;

       5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum,

as follows:

               a.      Mr. Melendez’s claims against the County of Lancaster are DISMISSED

                       WITHOUT PREJUDICE to amendment in accordance with paragraph six

                       of this Order; and

               b.      Mr. Melendez’s remaining claims are DISMISSED WITH PREJUDICE;

       6.      Mr. Melendez may file an amended complaint on or before June 11, 2021. Any

amended complaint must identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint and shall state the basis for Mr.

Melendez’s claims against each defendant. The amended complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state a claim. When

drafting his amended complaint, Mr. Melendez should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon the

filing of an amended complaint, the Clerk shall not make service until so ordered by the Court;

       7.      The Clerk of Court is DIRECTED to send Mr. Melendez a blank copy of the

Court’s form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Mr. Melendez may use this form to file his amended complaint if he chooses to do so;
       8.      If Mr. Melendez does not wish to amend his Complaint and instead intends to stand

on his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case;

       9.      If Mr. Melendez fails to file any response to this Order, the Court will conclude that

Mr. Melendez intends to stand on his Complaint and will issue a final order dismissing this case;

and

       10.     Mr. Melendez’s Motion to Appoint Counsel (ECF No. 12) is DENIED

WITHOUT PREJUDICE as premature.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
